DECISION
Relator, Harold E. Stith, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Richard S. Sheward, Judge of the Franklin County Court of Common Pleas, to proceed on a motion to correct a sentence filed by relator on December 18, 2001, in the Franklin County Court of Common Pleas.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  (Attached as Appendix A.)  The magistrate decided respondent's motion for summary judgment should be granted, as respondent has performed the act which relator seeks to compel.  No objections have been filed to the magistrate's decision.
Upon a review of the magistrate's decision and an independent review of the record, we find there is no error of law or other defect on the magistrate's decision and adopt it as our own.  The requested writ of mandamus is denied.
Writ of mandamus denied.